DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
This Action is in response to communications filed 12/18/2020
Claims 1-2, 5-7, 10-11, 13, and 16 have been amended.
Claims 4, 9 and 15 have been cancelled.
Claims 17-22 have been added.
Claims 1-2, 5-7, 10-11, 13, and 16-22 are pending.
Claims 1-2, 5-7, 10-11, 13, and 16-22 are rejected.

Response to Arguments
In Remarks filed on 12/18/2020, Applicant substantially argues:
The applied reference Cantin fails to disclose the amended limitations of claim 1, and similarly amended claims 6 and 11, of limitations from now cancelled claim 4 claiming responsive to a read IO, adding a block attribute of the data targeted by the read IO as a high priority block attribute if the data targeted by the read IO is retrieved from the second cache. In particular, Applicant points to cited Paragraph [0035] of Cantin which discloses, in a preferred embodiment, that if the requested action is a “write” then the data is indicated as high priority. Additionally, it is disclosed in Paragraph [0035], in another embodiment, that when the requested action is not a “write” then the data is indicated as low priority. Subsequently, Applicant argues that Cantin teaches away from the claimed limitation based on the previously indicated disclosure. Furthermore, Applicant argues that Cantin does not disclose for a read IO for determining the block attribute to be high or low priority based on where the block targeted by the read IO is retrieved from. Applicant’s arguments filed have been fully considered but not found to be persuasive. Applicant is reminded that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Also, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. Cantin establishes in Paragraph [0034] “In the case of a cache hit 224, a requested action 226, such as a read, write, or an execute, is performed on the referenced page corresponding to the information. When the requested information is an instruction, the action will typically be "execute," and when the requested information is data, the action will typically be a "read" or "write.”” Herein it is explicitly identified that the requested actions include read and write operations. It is additionally disclosed in Paragraphs [0043-0044] “[0043] Like process 200, process 300 receives a request for information (202), the cache is searched for the information (204), process 300 determines if the information has been found (206) and registers a cache miss (208) or cache hit (224). [0044] When there is a cache hit (224), process 300 performs the action requested (226) and determines if that action was a "write" action (decision block 228). If the action was not a "write," process 300 ends. If the action was a "write," process 300 sets the `P` bit to indicate high priority (232) and process 300 ends. This is a simple algorithm in which process 300 performs a requested action and determines priority classification.” Therefore, as noted in the rejection in the previous Office action dated 11/03/2020 that it would be obvious to one of Paragraphs [0019] and [0021] “[0019] In one embodiment, as the cache is populated, each entry is examined and marked/assigned/classified as belonging to either the high-priority or low-priority class. In a preferred embodiment, each entry is placed in the cache as a low priority entry and may at a later time be upgraded to the high-priority class. [0021] Process 100 includes identifying an entry to be upgraded to the high-priority class (106). When the cache is searched for information and the information is found in an entry of the cache (cache hit), an action (read, write, or execute) is performed for a referenced page corresponding to the cache entry. In a preferred embodiment the action performed on the page is used to determine if the entry should be marked as high priority.” Herein it is disclosed by Cantin that data stored into cache initially is marked as low priority and data access as determined via a cache hit may be upgraded to high priority. In this manner, Cantin disclosures consideration of where data targeted by the IO is retrieved from.
The present rejections in the current Office action are revised to address Applicant’s amendments.
The applied references fail to disclose the limitations of the remaining dependent claims by virtue of dependency on the independent claims identified above. Applicant’s arguments filed have been fully considered but not found to be persuasive for the reasons identified above. The Examiner notes that the rejection of newly added claims 17-22 are addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 18, 2020.


Claim Rejections - 35 USC § 103

Claims 1, 5-6, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cantin et al. (US 2012/0226871) in view of Feldman et al. (US 9,075,733).

Regarding claim 1, Cantin discloses a method of managing a first cache by a cache management module in system software in a manner that distinguishes between high and low priority items, ([0019] Dividing the cache into the two classes may be done in various ways. In one embodiment, as the cache is populated, each entry is examined and marked/assigned/classified as belonging to either the high-priority or low-priority class.) … and wherein the block attributes are stored in the first cache as high priority block attributes or low priority block attributes, … and wherein a first data structure maintained in memory contains a pointer to each of the high priority block attributes stored in the first cache and a second data structure maintained in memory contains a pointer to each of the low priority block attributes stored in the first cache, ([0049] TLB 400 also maintains pointer 412 and pointer 414.) the method comprising: responsive to a read input/output operation (read IO), adding a block attribute of data targeted by the read IO to the first cache as a high priority block attribute by adding a pointer to the first data structure that points to a storage location of the block attribute of data targeted by the read IO in the first cache if the data targeted by the read IO is retrieved from the second cache of the first storage ([0021] Process 100 includes identifying an entry to be upgraded to the high-priority class (106). When the cache is searched for information and the information is found in an entry of the cache (cache hit), an action (read, write, or execute) is performed for a referenced page corresponding to the cache entry. In a preferred embodiment the action performed on the page is used to determine if the entry should be marked as high priority. [0035] In one embodiment, the categorical identity of the action performed is utilized to determine the high or low priority classification of the entry. In a preferred embodiment, process 200 further includes determining if the requested action is a "write" (decision block 228). If the requested action is a "write," the `P` bit of the entry corresponding to the requested action is set to indicate a high priority (232).) and responsive to the read input/output operation (read IO), adding the block attribute of data targeted by the read IO to the first cache as a low priority block attribute by adding a pointer to the second data structure that points to a storage location of the block attribute of data targeted by the read IO in the first cache if the data targeted by the read IO is retrieved from the second storage ([0019] In one embodiment, as the cache is populated, each entry is examined and marked/assigned/classified as belonging to either the high-priority or low-priority class. In a preferred embodiment, each entry is placed in the cache as a low priority entry and may at a later time be upgraded to the high-priority class. [0045] On the other side, when there is a cache miss (208), process 300 performs the steps 210, 212, 214, 216, 218, 219, 220, 222, and the additional step 302.). Victimizing is noted by Cantin in the case that the cache is full and cannot accommodate new entries; however, to one of ordinary skill in the art, it would be obvious that were the cache not to be full, victimizing would not occur and the new entry would be placed in the cache. Furthermore, the pointers cited in Paragraph [0049] indicate tracking of the priority information to the related data item. Step 219 of Figures 2 and 3 indicate that when data is not accessible from cache and must be retrieved from memory, it is assigned low priority. Furthermore, when a cache hit is detected, as in the requested data is available from cache, it is upgraded to high priority. It would be obvious to one of ordinary skill in the art that metadata of a data entry will be correlated to data entry itself and also added as needed, in this case in the form of a pointer. Cantin does not explicitly disclose wherein the first cache is maintained in memory and stores block attributes corresponding to data items stored in a first storage and block attributes corresponding to data items stored in a second storage, and wherein the first storage stores the block attributes corresponding to the data items stored in the second storage, and wherein the block attributes corresponding to the data items stored in the second storage are added to the first storage when data items stored in the second storage are written to the second storage, and wherein the first storage contains a second cache that caches data items stored in the second storage … and wherein the block attributes that are stored in the first cache are a subset of the block attributes that are stored in the first storage. Regarding the first storage and “[Col. 5 ln. 36-44] During operation, the host 204 may send a command to the data storage device 202 to retrieve or store data. The control circuit 208 can receive the command from the host 204 via the interface 206 and determine a physical location of data corresponding to a LBA associated with the command. The control circuit 208 can also include the selective metadata storage logic 210 configured to selectively store a metadata base map in the first data storage medium 214, the second data storage medium 216, or the memory 218. [Col. 6 ln. 13-24] In a particular embodiment, the first data storage medium 214 has a larger capacity than the second data storage medium 216 and may also have a comparably high latency when writing data, and in some instances may comprise NAND Flash memory. The second data storage medium 216 may have a small capacity compared to the first data storage medium 214 and may also have a comparably low latency and high bandwidth when writing data, and in some instances may comprise NVSRAM or PCM memory. In some instances, the second data storage medium may also be used as a main store, or at least part of it may be used as a main store (e.g. an addressable address space to store data from the host). [Col. 4 ln. 44-48] In another embodiment, when the metadata base map may exceed a size of a cache memory, only a portion of the metadata base map may be loaded into the cache while the remainder can be stored in the first data storage medium 116, which may be a nonvolatile memory.” In this manner Feldman discloses the three storages. A first storage medium represents the second storage, the second storage medium represents the first storage and second cache, and the volatile cache represents the first cache. As disclosed by Feldman, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cantin and Feldman for storing metadata, otherwise block attributes which are not explicitly defined, while taking advantage of differences in access latency between storage locations (Feldman Col. 4 ln. 1-19)
Regarding claim 5, Cantin further discloses the method of claim 1, further comprising: responsive to a write input/output operation (write IO), generating a second block attribute of data being written by the write IO and adding the second generated block attribute to the first cache as a high priority block attribute by adding a second pointer into the first data structure that points to a second storage location of the generated second block attribute in the first cache ([0019] and [0035] In one embodiment, the categorical identity of the action performed is utilized to determine the high or low priority classification of the entry. In a preferred embodiment, process 200 further includes determining if the requested action is a "write" (decision block 228). If the requested action is a "write," the `P` bit of the entry corresponding to the requested action is set to indicate a high priority (232).). It would be obvious to one of ordinary skill in the art to track a pointer for a data entry after a requested action has been executed on the data, whether it is a read or write operation.
Regarding claim 6, Cantin discloses a non-transitory computer readable medium comprising instructions for managing a first cache by a cache management module in system software in a manner that distinguishes between high and low priority items ([0019] Dividing the cache into the two classes may be done in various ways. In one embodiment, as the cache is populated, each entry is examined and marked/assigned/classified as belonging to either the high-priority or low-priority class.), … and the block attributes are stored in the first cache as high priority block attributes or low priority block attributes, … and wherein a first data structure maintained in memory contains a pointer to each of the high priority block attributes stored in the first cache and a second data structure maintained in memory contains a pointer to each of the low priority block attributes stored in the first cache, and the instructions, when executed in the computer system, causes the computer system to perform the steps of: responsive to a read input/output operation (read IO), adding a block attribute of data targeted by the read IO to the first cache as a high priority block attribute by adding a pointer to the first data structure that points to a storage location of the block attribute of data targeted by the read IO in the first cache if the data targeted by the read IO is retrieved from the second cache of the first storage ([0021]  and [0035]) and responsive to the read input/output operation (read IO), adding the block attribute of data targeted by the read IO to the first cache as a low priority block attribute by adding a pointer to the second data structure that points to a storage location of the block attribute of data targeted by the read IO in the first cache if the data targeted by the read IO is retrieved from the second storage ([0019] and [0045]). Cantin does not explicitly disclose wherein the first cache is maintained in memory and stores block attributes corresponding to data items stored in a first storage and block attributes corresponding to data items stored in a second storage, and wherein the first storage stores the block attributes corresponding to the data items stored in the second storage, and wherein the block attributes corresponding to the data items stored in the second storage are added to the first storage when data items stored in the second storage are written to the second storage, and wherein the first storage contains a second cache that caches data items stored in the second storage … and wherein the block attributes that are stored in the first cache are a subset of the block attributes that are stored in the first storage. Regarding the first storage and second cache and further description of the first cache, Feldman discloses “[Col. 5 ln. 36-44] AND [Col. 6 ln. 13-24] AND [Col. 4 ln. 44-48].” In this manner Feldman discloses the three storages. A first storage medium represents the second storage, the second storage medium represents the first storage and second cache, and the volatile cache represents the first cache. Claim 6 is otherwise rejected on a similar basis as claim 1.
Regarding claim 10, Cantin further discloses the non-transitory computer readable medium of claim 6, wherein the steps performed further comprise: responsive to a write input/output operation (write IO), generating a second block attribute of data being written by the write IO and adding the generated second block attribute to the first cache as a high priority block attribute by adding a second pointer into the first data structure that points to a second storage location of the generated second block attribute in the first cache ([0019] and [0035]). Claim 10 is rejected on a similar basis as presented in the rejection of claim 5.
Regarding claim 11, Cantin discloses a computer system comprising: a processor; system memory including a cache management module in system software that distinguishes between high and low priority items, and a first cache that caches block attributes of data items ([0019] Dividing the cache into the two classes may be done in various ways. In one embodiment, as the cache is populated, each entry is examined and marked/assigned/classified as belonging to either the high-priority or low-priority class.); … as either a high priority block attribute or a low priority block attribute, a first data structure in memory containing a pointer to each of the high priority block attributes stored in the first cache, and a second data structure in memory containing a pointer to each of the low priority block attributes stored in the first cache … ([0049] TLB 400 also maintains pointer 412 and pointer 414.), responsive to a read input/output operation (read IO), adding a block attribute of data targeted by the read IO to the first cache as a high priority block attribute by adding a pointer to the first data structure that points to a storage location of the block attribute of data targeted by the read IO in the first cache if the data targeted by the read IO is retrieved from the second cache of the first storage ([0021]  and [0035]) and responsive to the read input/output operation (read IO), adding the block attribute of data targeted by the read IO to the first cache as a low priority block attribute by adding a pointer to the second data structure that points to a storage location of the block attribute of data targeted by the read IO in the first cache if the data targeted by the read IO is retrieved from the second storage ([0019] and [0045]). Cantin does not explicitly disclose and a first storage and a second storage, wherein the first storage stores the block attributes corresponding to the data items stored in the second storage, and wherein the block attributes corresponding to the data items stored in the second storage are added to the first storage when data items stored in the second storage are written to the second storage, and further wherein the first storage contains a second cache that caches data items of the second storage, wherein the processor is programmed to: store, in the first cache, block attributes corresponding to data items stored in the first storage and block attributes corresponding to data items stored in the second storage … and wherein the block attributes that are stored in the first cache are a subset of the block attributes that are stored in the first storage. Regarding the first storage and second cache and further description of the first cache, Feldman discloses “[Col. 5 ln. 36-44] AND [Col. 6 ln. 13-24] AND [Col. 4 ln. 44-48].” In this manner Feldman discloses the three storages. A first storage medium represents the second storage, the second storage medium represents the first 
Regarding claim 16, Cantin further discloses the computer system of claim 11, wherein the processor is further programmed to: responsive to a write input/output operation (write IO), generate a second block attribute of data being written by the write IO and add the generated second block attribute to the first cache as a high priority block attribute by adding a second pointer into the first data structure that points to a second storage location of the generated second block attribute in the first cache ([0019] and [0035]). Claim 16 is rejected on a similar basis as presented in the rejection of claim 5.

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantin in view of Feldman and further in view of Iyer (US 2010/0217952).

Regarding claim 2, Cantin further discloses the method of claim 1, further comprising: responsive to caching a first data item in the second cache, evicting a second data item from the second cache and determining if a block attribute of the evicted second data item is stored in the first cache (Cantin [0006] When a cache miss occurs, the cache in which a new entry is to be placed is first examined; if that cache is full, room must be created for the new entry by evicting one of the currently residing entries from the cache. [0024] In an embodiment where more than two classes exist, each higher priority class removes an old entry, preferably the oldest, to make room for a new one, and places the old entry into the next highest priority class. Entries may only be evicted from the cache completely from the lowest priority class. [0029] If in decision block 212, the information was found in an entry in memory, process 200 must select a victim entry to be evicted from the cache (216) to make room for the information. In accordance with the invention, the victim entry is selected from the low-priority class. In a preferred embodiment, the victim entry is identified by a first pointer, which for clarity of discussion may also be referred to as the eviction pointer.). Upon determination that an entry becomes invalid, or otherwise no longer and if the block attribute of the evicted second data item is stored in the first cache, evicting the block attribute of the evicted second data item from the first cache. Regarding this limitation, Iyer discloses in Paragraph [0086] “The method 1100 then stores (at step 1130) the evicted data block to a current page 520 in the corresponding identified VC sub-section in the victim cache 135. In some embodiments, the method 1100 stores data blocks to each VC sub-section using a log-based storage scheme. In some embodiments, the method also stores metadata (e.g., FBN, PBN) associated with the evicted data block to the current page 520. In some embodiments, other than a storage system address and a victim cache address, any additional metadata (e.g., FBN, PBN) of the evicted data block is stored to the current page of the victim cache 135.” Iyer discloses eviction of metadata, otherwise interpreted as the block attribute information, along with evicted cache blocks to a victim cache and it would be obvious to one of ordinary skill in the art, as indicated by Cantin [0052-0053], before the effective filing date of the claimed invention to modify the teachings of Cantin with Iyer such that the cache maintaining the priority information may be a part of a system comprising multiple level caches with cache evictions affected other caches as cited. Cantin, Feldman, and Iyer are analogous art because they are from the same field of endeavor of storing high priority items in the cache and managing data prioritization.
Regarding claim 7, Cantin further discloses the non-transitory computer readable medium of claim 6, wherein the steps performed further comprise: responsive to caching a first data item in the second cache, evicting a second data item from the second cache and determining if a block attribute of the evicted second data item is stored in the first cache (Cantin [0006] When a cache miss occurs, the cache in which a new entry is to be placed is first examined; if that cache is full, room must be created for the new entry by evicting one of the currently residing entries from the cache. [0024] In an embodiment where more than two classes exist, each higher priority class removes an old entry, preferably the oldest, to make room for a new one, and places the old entry into the next highest priority class. Entries may only be evicted from the cache completely from the lowest priority class. [0029] If in decision block 212, the information was found in an entry in memory, process 200 must select a victim entry to be evicted from the cache (216) to make room for the information. In accordance with the invention, the victim entry is selected from the low-priority class. In a preferred embodiment, the victim entry is identified by a first pointer, which for clarity of discussion may also be referred to as the eviction pointer.). Cantin and  Feldman do not explicitly disclose and if the block attribute of the evicted second data item is stored in the first cache, evicting the block attribute of the evicted second data item from the first cache. Regarding this limitation, Iyer discloses in Paragraph [0086] “The method 1100 then stores (at step 1130) the evicted data block to a current page 520 in the corresponding identified VC sub-section in the victim cache 135. In some embodiments, the method 1100 stores data blocks to each VC sub-section using a log-based storage scheme. In some embodiments, the method also stores metadata (e.g., FBN, PBN) associated with the evicted data block to the current page 520. In some embodiments, other than a storage system address and a victim cache address, any additional metadata (e.g., FBN, PBN) of the evicted data block is stored to the current page of the victim cache 135.”. Claim 7 is rejected for similar reasons as presented in the rejection of claim 2.
Regarding claim 13, Cantin further discloses the computer system of claim 11, wherein the processor is further programmed to: evict a second data item from the second cache and determine if a block attribute of the evicted second data item is stored in the first cache, responsive to caching a first data item in the second cache; (Cantin [0006] When a cache miss occurs, the cache in which a new entry is to be placed is first examined; if that cache is full, room must be created for the new entry by evicting one of the currently residing entries from the cache. [0024] In an embodiment where more than two classes exist, each higher priority class removes an old entry, preferably the oldest, to make room for a new one, and places the old entry into the next highest priority class. Entries may only be evicted from the cache completely from the lowest priority class. [0029] If in decision block 212, the information was found in an entry in memory, process 200 must select a victim entry to be evicted from the cache (216) to make room for the information. In accordance with the invention, the victim entry is selected from the low-priority class. In a preferred embodiment, the victim entry is identified by a first pointer, which for clarity of discussion may also be referred to as the eviction pointer.). Cantin and  Feldman do not explicitly disclose and evict the block attribute of the evicted second data item from the first cache, if the block attribute of the evicted second data item is stored in the first cache. Regarding this limitation, Iyer discloses in Paragraph [0086] “The method 1100 then stores (at step 1130) the evicted data block to a current page 520 in the corresponding identified VC sub-section in the victim cache 135. In some embodiments, the method 1100 stores data blocks to each VC sub-section using a log-based storage scheme. In some embodiments, the method also stores metadata (e.g., FBN, PBN) associated with the evicted data block to the current page 520. In some embodiments, other than a storage system address and a victim cache address, any additional metadata (e.g., FBN, PBN) of the evicted data block is stored to the current page of the victim cache 135.” Claim 13 is rejected for similar reasons as indicated in the rejection of claim 2.

Claims 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cantin in view of Feldman and further in view of Nayak (US 8,706,971).

Regarding claim 17, Cantin and Feldman do not explicitly disclose the method of claim 1, further comprising: responsive to caching a data item in the second cache, determining if a second block attribute of the data item is stored in the first cache by checking a hash table for a logical block address (LBA) of the data item, the hash table stored in the memory; if the second block attribute of the data item is stored in the first cache, setting a priority of the second block attribute to be high priority by adding a second pointer into the first data structure that points to a second storage location of the second block attribute in the first cache and updating the hash table to associate the LBA of the data item with a location of the second pointer in the first data structure; if the block attribute of the data item is not stored in the first cache, adding the second block attribute of the data item to the first cache and setting a priority of the added second block attribute to be high priority by adding the second pointer into the first data structure that points to the second storage location of the second block attribute in the first cache and updating the hash table to associate the LBA of the data item with both a location of the second pointer in the first data structure and a location of the block attribute in the first cache. Regarding these limitations involving the use of a hash table and updating location information for the LBA and the pointer, Nayak discloses in [Col. 11 ln. 23-38] “For example, the hash function may be applied to an input hash value (comprising the search data) to produce an output hash value. The output hash value may be used to identify a particular slot in the hash table, the slot containing data for locating data related to the search data. For example, for the cache mapping DS 265 that maps storage system addresses to cache addresses, a hash function may be applied to a requested storage system address (input hash value) to produce a mapping value (output hash value). The mapping value may then be is used to identify a particular slot in the hash table, the slot containing a pointer to a metadata buffer in cache memory that contains a pointer ( cache address) to a data block stored in cache memory corresponding to the requested storage system address. The cache address may be used to retrieve the requested data block from the cache memory.” And [Col. 25 ln. 7-20] “Each data block 1410 stored in cache memory 225 has a corresponding data block copy stored on a storage device 125. Each data block 1410 stored in cache memory 225 has an associated storage system address used by the storage system 120 to uniquely identify the data block. For example, the storage system address of the data block in cache memory may comprise the storage system address of the data block copy stored on a storage device 125. Each data block 1410 stored in cache memory 225 also has an associated cache memory address that indicates the storage location of the data block 1410 in the cache memory 225. Each metadata header 1405 also has an associated cache memory address that indicates the storage location of the metadata header 1405 in the cache memory 225.” Herein it is disclosed by Nayak that hash tables may be used to identify location of stored data and metadata in cache via pointer information. It would be obvious to one 
Regarding claim 19, Cantin and Feldman do not explicitly disclose the non-transitory computer readable medium of claim 6, wherein the steps performed further comprise: responsive to caching a data item in the second cache, determining if a second block attribute of the data item is stored in the first cache by checking a hash table for a logical block address (LBA) of the data item, the hash table stored in the memory; if the second block attribute of the data item is stored in the first cache, setting a priority of the second block attribute to be high priority by adding a second pointer into the first data structure that points to a second storage location of the second block attribute in the first cache and updating the hash table to associate the LBA of the data item with a location of the second pointer in the first data structure; if the block attribute of the data item is not stored in the first cache, adding the second block attribute of the data item to the first cache and setting a priority of the added second block attribute to be high priority by adding the second pointer into the first data structure that points to the second storage location of the second block attribute in the first cache and updating the hash table to associate the LBA of the data item with both a location of the second pointer in the first data structure and a location of the block attribute in the first cache. Regarding these limitations involving the use of a hash table and updating location information for the LBA and the pointer, Nayak discloses in [Col. 11 ln. 23-38] and [Col. 25 ln. 7-20] use of hash tables to tracking data and metadata locations. Claim 19 is rejected on a similar basis as claim 17.
Regarding claim 21, Cantin and Feldman do not explicitly disclose Cantin and Feldman do not explicitly disclose the computer system of claim 11, wherein the processor is further programmed to: responsive to caching a data item in the second cache, determining if a second block attribute of the data item is stored in the first cache by checking a hash table for a logical block address (LBA) of the data item, the hash table stored in the memory; if the second block attribute of the data item is stored in the first cache, setting a priority of the second block attribute to be high priority by adding a second pointer into the first data structure that points to a second storage location of the second block attribute in the first cache and updating the hash table to associate the LBA of the data item with a location of the second pointer in the first data structure; if the block attribute of the data item is not stored in the first cache, adding the second block attribute of the data item to the first cache and setting a priority of the added second block attribute to be high priority by adding the second pointer into the first data structure that points to the second storage location of the second block attribute in the first cache and updating the hash table to associate the LBA of the data item with both a location of the second pointer in the first data structure and a location of the block attribute in the first cache. Regarding these limitations involving the use of a hash table and updating location information for the LBA and the pointer, Nayak discloses in [Col. 11 ln. 23-38] and [Col. 25 ln. 7-20] use of hash tables to tracking data and metadata locations. Claim 21 is rejected on a similar basis as claim 17.

Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cantin in view of Feldman and further in view of Shah et al. (US 7,502,884).

Regarding claim 18, Cantin further discloses, in the italicized portions, the method of claim 1, wherein the first data structure comprises a ring buffer, and wherein the second data structure comprises a first-in-first-out data buffer ([0020] In a preferred embodiment, the entry evicted from the low-priority class is based on a First-In First-Out (FIFO) algorithm, such that entries that have been in the low-priority class longer will be the first entries selected for eviction from the class. In a TCPB replacement policy such as process 100, an entry might be reclassified from one class to another, and at times an entry may become invalid requiring the invalid entry to be removed first. Such circumstances may result in some level of variation from exact FIFO execution wherein the oldest entry in the low-priority class may not always be the first removed.). Herein it is disclosed by Cantin the use of a FIFO [Col. 13 ln. 7-17] “In some embodiments, each VNIC and VSSL is associated with a buffer ring or descriptor ring that servers access in order to write data to the resource virtualization switch. Although a VNIC and a VSSL is used as an example, a variety of other resources can also be virtualized. For example, a VHBA can also be used. For example, the buffer/descriptor ring may include read queues, write queues, and control queues which may not necessarily hold the data itself, but may be used to hold descriptors identifying or referencing the data in memory. Descriptors are used in a number of conventional I/O controller applications.” Furthermore, it is elaborated in [Col. 15 ln. 66- Col. 16 ln. 6] “In one example, classifier logic 847 determines that the packet received is a high priority packet and should be placed in a high priority queue by the buffer manager 843. Parameters provided may include a pointer, a length, a source port, a multicast count, and a queue identifier. The data is then placed into memory and information referencing the data such as a pointer and a length is posted into a buffer ring or a descriptor ring.” In this manner it is presented that description information for high priority cache data may be stored in a ring buffer structure and it would therefore would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ring buffer in addition to a FIFO buffer as claimed for servicing priority data. Cantin, Feldman, and Shah are analogous art because they are from the same field of endeavor of storing high priority items in the cache and managing data prioritization.
Regarding claim 20, Cantin further discloses, in the italicized portions, the non-transitory computer readable medium of claim 6, wherein the first data structure comprises a ring buffer, and wherein the second data structure comprises a first-in- first-out data buffer ([0020]). Herein it is disclosed by Cantin the use of a FIFO for handling low priority items. Cantin and Feldman do not explicitly address the use of a ring buffer for high priority items; however, Shah discloses in [Col. 13 ln. 7-17]. Furthermore, use of a ring buffer is elaborated in [Col. 15 ln. 66- Col. 16 ln. 6]. 
Regarding claim 22, Cantin further discloses, in the italicized portions, the computer system of claim 11, wherein the first data structure comprises a ring buffer, and wherein the second data structure comprises a first-in-first-out data buffer ([0020]). Herein it is disclosed by Cantin the use of a FIFO for handling low priority items. Cantin and Feldman do not explicitly address the use of a ring buffer for high priority items; however, Shah discloses in [Col. 13 ln. 7-17]. Furthermore, use of a ring buffer is elaborated in [Col. 15 ln. 66- Col. 16 ln. 6]. In this manner it is presented that description information for high priority cache data may be stored in a ring buffer structure. Claim 22 is rejected on a similar basis as claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/ALEXANDER J YOON/Examiner, Art Unit 2135          

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135